        Case 1:19-cv-00426-DCN Document 53 Filed 07/01/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

  ALMA ROSALES,
                                                 Case No. 1:19-cv-00426-DCN
         Plaintiff,
                                                 MEMORANDUM DECISION AND
        v.                                       ORDER
  IDAHO DEPARTMENT OF HEALTH
  AND WELFARE, et al.,

         Defendants.


                                   I. INTRODUCTION

       Pending before the Court is Plaintiff Alma Rosales’ Motion for Temporary

Restraining Order and Preliminary Injunction (Dkt. 4); Rosales’ Second Motion for

Appointment of Pro Bono Counsel (Dkt. 46); the Idaho Department of Health and

Welfare’s (“Department”) Motion to Dismiss (Dkt. 47); and Molina Healthcare of Utah,

Inc. d/b/a Molina Healthcare of Idaho, Inc.’s (“Molina Healthcare”) Motion to Dismiss

(Dkt. 49).

       Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the Motions without oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d)(1)(B). Upon review, and for the reasons set forth below, the Court DENIES

Rosales’ Second Motion for Appointment of Pro Bono Counsel, DISMISSES the

Complaint without prejudice and DISMISSES the other motions as MOOT.

MEMORANDUM DECISION AND ORDER - 1
            Case 1:19-cv-00426-DCN Document 53 Filed 07/01/20 Page 2 of 6




                                    II. BACKGROUND

        On November 4, 2019, Rosales filed her Complaint. Dkt. 2.

        On November 4, 2019, Rosales filed her Motion for Temporary Restraining Order

and Preliminary Injunction. Dkt. 4.

        On March 23, 2020, the Court stated in its Order that “[b]ased on informal

communications with the Court, a letter attached to Rosales’ motion (Dkt. 22-1), and the

signature on Rosales’ recent filings (Dkts. 22, 23), it appears that Rosales’ son, Raul

Mendez, is attempting to represent his mother in these proceedings.” Dkt. 26, at 1. The

Court then held:

        However well-intentioned Mendez is, and despite Rosales’ health, this letter
        cannot supersede the rule that a non-lawyer cannot represent another. See
        Gordon v. Williams, 2010 WL 2557213, at *2–3 (C.D. Cal. May 6, 2010)
        (finding that a non-lawyer son could not represent his elderly mother in her
        claims relating to the deprivation of medical treatment). Rosales may
        represent herself or may seek a lawyer authorized to practice law in this
        district to represent her, but her son Mendez may not do so. . . . The Court
        cautions both Rosales and Mendez that it will not allow Mendez to represent
        Rosales, nor will it accept any filings made by Mendez on Rosales’ behalf.

Id. at 2.

        On May 28, 2020, “Rosales” filed her second motion for appointment of pro bono

counsel. Dkt. 46.

        On May 29, 2020, the Idaho Department of Health and Welfare filed a motion to

dismiss. Dkt. 47. The same day, Molina Healthcare of Utah, Inc. d/b/a Molina Healthcare

of Idaho, Inc. filed its motion to dismiss. Dkt. 49.

                                       III. Discussion

        Parties have the right to plead and conduct their own cases personally in federal


MEMORANDUM DECISION AND ORDER - 2
         Case 1:19-cv-00426-DCN Document 53 Filed 07/01/20 Page 3 of 6




court. See 18 U.S.C. § 1654 (providing that, in federal court, “parties may plead and

conduct their own cases personally or by counsel as, by the rules of such courts,

respectively, are permitted to manage and conduct cases therein”). However, the Ninth

Circuit has held that, because § 1654 authorizes nonlawyers to conduct “their own cases

personally,” they have no authority to appear on behalf of others. See Simon v. Hartford

Life, Inc. 546 F.3d 661, 664–65 (9th Cir. 2008) (“The privilege to represent oneself pro se

provided by § 1654 is personal to the litigant and does not extend to other parties or

entities.”). Rather, “in an action brought by a pro se litigant, the real party in interest must

be the person who ‘by substantive law has the right to be enforced.’” Id. at 664 (quoting

C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987)).

       In applying this principle, the Ninth Circuit has held “that a parent or guardian

cannot bring an action on behalf of a minor child without retaining a lawyer,” as “whether

a parent can bring a pro se lawsuit on behalf of a minor falls squarely within the ambit of

the principles that militate against allowing non-lawyers to represent others in court[.]”

Johns v. Cty. of San Diego, 114 F.3d 874, 877 (9th Cir. 1997) (internal quotation marks

and citation omitted). The Johns court reasoned that “it is not in the interest of minors or

incompetents that they be represented by non-attorneys. Where they have claims that

require adjudication, they are entitled to trained legal assistance so their rights may be fully

protected.” Id. at 876–77 (internal quotation marks and citation omitted).

       Similarly, the Central District of California held that a non-attorney son could not

represent his elderly mother in her claims relating to the deprivation of medical treatment,

because the son was not the real party of interest. Even if the non-attorney son was the


MEMORANDUM DECISION AND ORDER - 3
         Case 1:19-cv-00426-DCN Document 53 Filed 07/01/20 Page 4 of 6




elderly mother’s legal guardian, “a nonattorney [sic] parent or guardian cannot bring a

lawsuit or defend an action in federal court on behalf of a minor or incompetent without

retaining a lawyer.” Gordon v. Williams, No. SACV 10-00359-VAPMLG, 2010 WL

2557213, at *2 (C.D. Cal. May 6, 2010), report and recommendation adopted, No.

SACV10-0359VAP MLG, 2010 WL 2495995 (C.D. Cal. June 17, 2010) (citing Johns, 114

F.3d 874 at 876).

       In Plaintiff’s Second Motion for Appointment of Pro Bono Counsel, “Rosales”

writes “Rosales [sic] son has clearly put the Court on notice regarding the fact that

[Mendez] has been writing the pleadings on her behalf and she has been signing them after

being told to do so by the Clerk’s office.” Dkt. 46, at 5. “Rosales,” (aka Mendez) goes on

to declare, “It is inaccurate for the court [sic] to state that Rosales has made coherent and

well founded arguments on her pleadings when her son has stated on several pleadings that

he has been writing them because she is not capable to do so [sic].” Id. at 5–6. “Rosales is

not appearing pro se because she is incapable of doing so.” Id. at 6. “Rosales” proceeds to

state, “The party signing the pleadings under FRCP 11 [sic] attests that they understand the

contents of what they submit to the court. However, Rosales clearly has been signing

pleadings that she does not understand for both disabilities and language barrier.” Id.

       Mendez’s explicit representation that he is filing pleadings on his mother’s behalf

(the real party in interest in this case) in which his mother both unknowingly perjures

herself and is ignorant to how her interests are being represented is deeply troubling to the

Court. Where Rosales has claims that require adjudication, she is entitled to represent

herself or, if she is incompetent, retain legal assistance so her rights may be fully protected.


MEMORANDUM DECISION AND ORDER - 4
           Case 1:19-cv-00426-DCN Document 53 Filed 07/01/20 Page 5 of 6




In neither instance can Mendez, a non-attorney, bring a lawsuit in court on his mother’s

behalf.1

        Accordingly, the Complaint must be dismissed because Mendez may not bring a

pro se action on behalf of his mother. The Court will dismiss the Complaint without

prejudice so that Rosales may bring this action either on her own or with a lawyer to

represent her interests. Relatedly, the Court denies Rosales’ Second Motion for

Appointment of Pro Bono Counsel, as Mendez is bringing the motion on behalf of his

mother.

        Consequently, Rosales’ Motion for Temporary Restraining Order and Preliminary

Injunction (Dkt. 4), the Department’s Motion to Dismiss (Dkt. 47), and Molina

Healthcare’s Motion to Dismiss (Dkt. 49) are all DISMISSED as MOOT.

///
///



1
  At times a pro se party might seek assistance with his or her case from a family member, friend, or free
legal service/clinic. See e.g., Howard v. New York State Div. of Parole, No. 15CV5317DLISJB, 2018 WL
4636951, at *4 (E.D.N.Y. Sept. 26, 2018) (directing pro se plaintiff to consult with the staff at the Federal
Pro Se Clinic for assistance in filing an amended complaint); Rahmaan v. Cmty. Dev. Comm’n of the Cty.
of Los Angeles, No. CV 16-08274-DDP-RAO, 2017 WL 10562664, at *8 (C.D. Cal. Feb. 9, 2017)
(encouraging plaintiff to seek assistance from the pro se clinic within the district); Karapetyan v. Curry,
No. CIVS072261FCDDADP, 2007 WL 4357542, at *1 (E.D. Cal. Dec. 11, 2007) (petitioner who could
neither read nor write in English sought assistance of a friend to help with his state habeas petitions, but the
petitioner himself reviewed the briefs, spoke with multiple people, and then independently filed a petition).
So long as the party in interest retains control and authority over his or her case, limited-scope assistance is
permitted. However, that is not the case here. Mendez has affirmatively stated he is “representing” his
mother and that she does not know, does not understand, and/or is unaware of the actions he is taking on
her behalf. This is a far cry from a pro se plaintiff obtaining limited-scope aid where the plaintiff still retains
control and authority over his or her case. Mendez here is acting as an attorney which is clearly prohibited
by the rules.


MEMORANDUM DECISION AND ORDER - 5
       Case 1:19-cv-00426-DCN Document 53 Filed 07/01/20 Page 6 of 6




                                   IV. ORDER

IT IS HEREBY ORDERED:

  1. Plaintiff’s Complaint (Dkt. 2) is DISMISSED without prejudice.

  2. Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction

     (Dkt. 4) is DISMISSED as MOOT.

  3. Plaintiff’s Second Motion for Appointment of Pro Bono Counsel (Dkt. 46) is

     DENIED.

  4. Defendant Department’s Motion to Dismiss (Dkt. 47) is DISMISSED as MOOT.

  5. Defendant Molina Healthcare’s Motion to Dismiss (Dkt. 49) is DISMISSED as

     MOOT.


                                            DATED: July 1, 2020


                                            _________________________
                                            David C. Nye
                                            Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 6
